          Case 1:21-cv-06886-KPF Document 11 Filed 08/23/21 Page 1 of 3


                                                                                                           Avery S. Mehlman
                                                                                                                            Partner
                                                                                                               Phone:   212.592.5985
                                                                                                                 Fax:   212.545.3424
                                                                                                          amehlman@herrick.com


                                                                             August 23, 2021

Via ECF

Judge Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

       Re:     Moshe Chaim Panzer v. Joel Epstein, Case No. 1:21-cv-06886

Dear Judge Failla:

        We write in response to Respondent’s unsolicited August 23, 2021 letter regarding the
purported scope of 9 U.S.C. § 202 and, specifically, whether the statue “requires the Court to look
beyond the parties’ ‘agreement’ to the parties’ ‘relationship.’” Respondent presents the Court with
a distinction without a difference. The agreement provides the rights of the shareholders in the
management of the Company. The relationship between the parties is contractual, and the situs of
that contractual relationship is unquestionably domestic. The parties are New York residents in
contractual relationship governed by New York law regarding the management of a New York
corporation with a principal place of business in New Jersey. This is therefore a wholly domestic
dispute.

        To launder an international dimension into the parties’ relationship, Respondent harps on
the fact that the Company, like many American businesses, commits significant expenditures
abroad. These expenditures, a so-called “super majority” of the [Company’s] total purchases,
somehow transform the relationship between the parties into a foreign relationship that involves
property located abroad or envisages performance abroad. But to accept this logic, the Court
would have to disregard the corporate form and view the Company—as the entity making these
foreign purchases—as an alter ego of the parties. For this, Respondent provides no legal support.

        Remarkably, Respondent provides a heavily edited excerpt from Nomanbhoy v. Vahanvaty,
No. 11 C 2456, 2011 WL 6736052 (N.D. Ill. Dec. 21, 2011)—a case that was dismissed for lack
of subject matter jurisdiction—as support for the exercise of jurisdiction here. The excerpt from
Respondent’s letter bares little resemblance to actual text.

       Compare: The court held: “The plain language of section 202” directs the court to
       “focus . . . not on the [parties’ agreement] alone, but rather the legal relationship in
       which the arbitration . . . arises. . . . Therefore[,] the relationship at issue is the
       parties’ ownership and operation of [the underlying company.]” Id. at *5 (internal
       quotation marks and citation omitted).

HERRICK, FEINSTEIN LLP   ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500



System.Object[]
           Case 1:21-cv-06886-KPF Document 11 Filed 08/23/21 Page 2 of 3




Page 2



ECF No. 10 at 1.

         With: The plain language of section 202, however, directs courts to focus on the
         “legal relationship” that the arbitration agreement or award “aris [es] out of.”
         See Access Info., 2010 WL 4642045, at *4 (“The focus of whether a commercial
         relationship has a reasonable relation to a foreign state is not on the Franchise
         Agreement alone, but rather the ‘legal relationship in which the arbitration or
         arbitral award arises.’ “ (quoting ENSCO, 370 F.Supp.2d at 601)). Therefore the
         relationship at issue is the parties' ownership and operation of Dyna Care, which is
         completely domestic.

Nomanbhoy, 2011 WL 6736052, at *5 (emphasis supplied to highlight the portions of the text
omitted by Respondent).

        Crucially, Respondent omits that that “legal relationship” referenced in § 202 arises out of
an arbitration agreement or an arbitration award, and that, because the relationship in Nomanbhoy
was “the parties’ ownership and operation of” an Illinois business, it was considered “completely
domestic.” Thus, Respondent’s attempt to draw a sharp distinction between the parties’ contract
and legal relationship falls flat.

       Next, Respondent relies on Amato v. KPMG LLP, 433 F. Supp. 2d 460 (M.D. Pa. 2006),
order vacated in part on reconsideration, No. 06CV39, 2006 WL 2376245 (M.D. Pa. Aug. 14,
2006), which arises out of an entirely different factual circumstance. Amato was a fraud case
brought by the victim of an alleged fraud perpetrated by several multinational financial institutions
and a multinational law firm involving the plaintiff’s “participation in an investment strategy
known as Offshore Portfolio Investment Strategy” Id. at 464 (emphasis supplied). Specifically,
the execution of this strategy—the purpose of which was to harvest tax losses abroad—required
the purchase of German securities on German security exchanges and involved loans made by a
German financial institution. Id. at 478. Amato, therefore, provides no useful guidance to a dispute
over the management of a domestic cabinetry company.

        Instead, the Court should rely on cases, such as Nomabhoy, that relate to the management
of domestic business or the performance under domestic employment contracts.1 See, e.g., Jones
v. Sea Tow Servs. Freeport NY Inc., 30 F.3d 360, 366 (2d Cir. 1994) (“Neither the salvor-casualty
relationship, nor the LOF agreement relationship has any reasonable relation with England in this
case. The purported salvage operation took place just off the coast of the United States, and the
LOF was presented to Mrs. Jones for signature in the United States.”); Matabang v. Carnival

1
  The Shareholder Agreement also governs the parties’ employment by the Company, including their job titles,
responsibilities, and salaries. See ECF No. 4-1 at § 2.06.


                                                                                                       System.Object[]
           Case 1:21-cv-06886-KPF Document 11 Filed 08/23/21 Page 3 of 3




Page 3

Corp., 630 F. Supp. 2d 1361, 1366 (S.D. Fla. 2009) (the legal relationship arising out of an
employment contract for cruise-ship employee did not contemplate performance abroad even
thought the employee spent 80-85% of his time in Bahamian waters); Wilson v. Lignotock U.S.A.,
Inc., 709 F. Supp. 797, 799 (E.D. Mich. 1989) (“Although it was plaintiff's duty to sell products
manufactured abroad, all sales contracts generated by plaintiff were made in Michigan. The
products sold by plaintiff were eventually installed in the United States in vehicles sold in the
United States. Plaintiff's trips to Europe were incidental to the performance of plaintiff's
contractual duty of selling Lignotock products to U.S. automobile manufacturers.”).

        Simply put, Respondent has not presented any authority supporting the exercise of federal
jurisdiction over this special proceeding. This dispute in no way implicates the New York
Convention and to hold otherwise would render nearly every commercial arbitration a federal
matter, as almost all modern businesses are in some capacity involved in international commerce.
This outcome is not supported by the plain language of the statute, the cases interpreting it, or the
intention of the legislature that passed it. Nomanbhoy, 2011 WL 6736052, at *4 (“When Congress
passed implementing legislation for the Convention, it added the foreign element requirement in
section 202 to prevent the displacement of domestic arbitration laws in disputes that were not truly
international.”). Accordingly, this proceeding should be swiftly remanded to state court, so that
Petitioner’s application for a temporary restraining order may be considered and entered, together
with an award for costs, attorneys’ fees, other expenses, and any other sanction that this Court
deems just and proper.

         We thank the Court for its attention to this matter.

                                                                Respectfully submitted,

                                                                /s/ Avery S. Mehlman

                                                                Avery S. Mehlman




                                                                                           System.Object[]
